Judgment modified by deducting therefrom the sum of $543.99, the amount of the rent recovered after the commencement of the action (See Park & Sons Co. v. Hubbard, 198 N. Y. 136); and also the sum of $665.16 claimed as commission, on the ground that no necessity was shown for the employment of a broker nor proof that the commission paid was fair and reasonable in amount; and as so modified affirmed, with costs to appellant. Settle order on notice. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.